Citation Nr: 0939647	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-30 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity to include as due to 
herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity to include as due to 
herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to 
December 1969.  Service in Vietnam and award of the Air Medal 
are evidenced in the record.   

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the Veteran's claim for 
service connection for peripheral neuropathy of the lower 
extremities.  The Veteran disagreed and perfected an appeal.  

In an April 2009 decision, the Board remanded the claims for 
further evidentiary development.


FINDING OF FACT

A preponderance of the competent medical and other evidence 
of record supports a conclusion that the Veteran's peripheral 
neuropathy of the right and left lower extremities is 
unrelated to his active duty military service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.3073.309(e) (2009).

2.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.3073.309(e) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he was exposed to herbicides when 
he served in combat in Vietnam during active duty service in 
the U.S. Army, and that such exposure has resulted in his 
bilateral lower extremity peripheral neuropathy.  He seeks 
service connection for those conditions.

The Board will first address preliminary matters and then 
render a decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claim for 
further evidentiary development.  Specifically, the Board 
ordered VBA to provide the Veteran with a neurological 
examination by a physician to determine the nature and 
etiology of the Veteran's bilateral lower extremity 
peripheral neuropathy conditions, and to provide an opinion 
whether it is as likely as not that any such diagnosed 
condition had its onset in service or within one year of 
separation from active duty.

In this case, the record indicates that the Veteran was 
provided with a VA medical examination by a VA physician in 
June 2009.  The examiner provided an opinion regarding 
whether the Veteran's peripheral neuropathy conditions were 
incurred during or within one year of separation from active 
duty service.  Although VBA is required to comply with remand 
orders, it is substantial compliance, not absolute compliance 
that is required.  See Dyment v. West, 13 Vet.App. 141, 146-
47 (1999) (holding that there was no Stegall violation when 
the examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order"). 

The Board finds that VBA substantially complied with the 
Board's April 2009 remand order because the examination and 
opinion sought were provided.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, VBA provided the Veteran with notice in a 
November 2004 letter which informed the Veteran that to 
substantiate a claim for service connection the record 
evidence needed to show that he had an injury in military 
service or a disease that began in or was made worse during 
military service or an event in service causing injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in military service.  

The Veteran was further notified that VA would make 
reasonable efforts to help him obtain evidence necessary to 
support his claim, including requests for any pertinent 
records held by Federal agencies, such as military records, 
and VA medical records.  The Veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.  

Further, the Board notes that the Veteran was not informed of 
how VA determines a disability rating and an effective date 
in accordance with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, because the 
Veteran's claims for service connection were denied, the 
issues of how VA determines a disability rating and an 
effective date were not raised.  The Board finds that the 
lack of notice of how VA determines a disability rating and 
an effective date have not prejudiced the Veteran in seeking 
service connection in this case because those issues are 
currently moot.

All notices were prior to the date of the last adjudication 
of the Veteran's claims in August 2009.  Thus, the Veteran 
had a meaningful opportunity to participate in the 
adjudication of his service connection claims.  See Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).  See also 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV) (where the Federal Circuit Court held that a 
SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records and pertinent personnel records, 
and has obtained all private medical records identified by 
the Veteran.  The Veteran has received medical examinations 
pertaining to his claim including that provided in June 2009.  

VA has further assisted the Veteran throughout the course of 
this appeal by providing him with statements of the case 
which informed him of the laws and regulations relevant to 
his claim.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Board observes that the Veteran declined in 
writing in his VA Form-9 substantive appeals to present 
evidence and testimony at a hearing before a Veterans Law 
Judge.

The Board will therefore proceed to a decision on the merits.  

Entitlement to service connection for peripheral neuropathy 
of the right lower extremity to include as due to herbicide 
exposure.

Entitlement to service connection for peripheral neuropathy 
of the left lower extremity to include as due to herbicide 
exposure.

Because the issues present similar evidence and identical 
law, they will be addressed in a single analysis.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. 
§ 3.303(d) (2009).

For certain chronic disorders, including duodenal ulcers, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2009); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2009).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected. See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2009).

Whenever the Secretary of the Department of Veteran Affairs 
determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for purposes of 
service connection. 38 U.S.C.A. § 1116(b)(1) (West 2002).

The Secretary of the Department of Veterans Affairs 
(Secretary) has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  The 
Secretary has determined that a positive association does not 
exist between the exposure of an herbicide agent and chronic 
persistent peripheral neuropathy. See Diseases Not Associated 
with Exposure to Certain Herbicide Agents, 72 Fed. Reg. 
32,403 (June 12, 2007).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed.Cir. 1994). As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, (see 
38 C.F.R. § 3.309(e), but also must determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2009).

Analysis

The Veteran contends that his peripheral neuropathy disorders 
of the lower extremities are due to his exposure to Agent 
Orange, an herbicide, during his active duty service in 
Vietnam.  As noted above, in order to establish service 
connection for a claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson supra.  The Board 
will address each Hickson element in turn as to each claim.

With regard to element (1), medical evidence of a current 
disability, the record contains a June 2009 VA medical 
examination which states that the Veteran has a diagnosis of 
peripheral neuropathy of the lower extremities.  Thus, 
element (1) is satisfied as to each claim.

With regard to element (2), the Board finds that the record 
supports a conclusion that Veteran served in Vietnam.  Thus, 
he is entitled to a presumption of exposure to herbicides, 
and element (2) is satisfied as to each claim.  See 38 C.F.R. 
§ 3.307(6)(iii) (2009). 

The crux of these issues is element (3), medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability. As stated above, in cases involving 
exposure to herbicides, the matter of whether the nexus 
element is met requires a two-step analysis: the Board must 
not only determine whether the veteran has a disability which 
is recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, (see 
38 C.F.R. § 3.309(e), but also must determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2009). 
The Board will address each.

As is stated in the relevant law and regulations section 
above, the Secretary has determined that a positive 
association does not exist between the exposure of an 
herbicide agent and chronic persistent peripheral neuropathy.  
See Diseases Not Associated with Exposure to Certain 
Herbicide Agents, 72 Fed. Reg. 32,403 (June 12, 2007).  In 
this case, the Veteran has contended that he has had a 
peripheral neuropathy condition that has existed since about 
1970.  He has made statements in this regard on several 
occasions, essentially stating that his feet felt unusually 
cold or numb ever since his discharge from service.  See, for 
example, Veteran's statement of September 2006.  In addition, 
the Veteran has submitted the statements of several 
acquaintances who have stated that they have known the 
Veteran since about 1970, shortly after the Veteran was 
discharged from active duty, and they each recall that the 
Veteran complained of cold feet.  See the statements of G.R., 
B.S. and J.F.  The Board notes that the Veteran is competent 
to describe the symptomatology he experienced regarding his 
claimed condition; in this case, cold feet and numbness of 
the feet.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  Moreover, the statements of the Veteran's co-
workers or acquaintances simply restate the Veteran's 
description of what he felt and the Board finds that they are 
competent to describe what they recalled the Veteran stated 
with regard to the symptoms.

However, what the Veteran has contended is, in essence, that 
his peripheral neuropathy condition has lasted for a period 
in excess of 35 years.  The Board notes that 38 C.F.R. 
§ 3.309(e) lists "acute and subacute peripheral neuropathy" 
as a condition for which the Secretary has found sufficient 
evidence of causation by exposure to herbicides, but also 
notes that the Secretary has found an insufficient 
association between such herbicide exposure and "chronic 
persistent peripheral neuropathy."  The Board observes that 
the common meaning of "acute" is "referring to a health 
effect, brief; not chronic."  See Stedman's Medical 
Dictionary, 26th Edition (1995) at page 22.  Thus, assuming 
the credibility of the Veteran's contention, the Board finds 
that the disorder he describes is not a brief or acute 
disorder, but rather that he has consistently described a 
long-term, chronic and persistent peripheral neuropathy 
disorder.  For those reasons, the Board finds that the 
Veteran is not entitled to a presumption of service 
connection in this case.

With regard to direct service connection, the Board finds 
that the only medical evidence in the record regarding 
whether there is a relationship between the Veteran's 
peripheral neuropathy conditions and his military service is 
found in statements made by Dr. F.L.  In an April 2006 letter 
submitted by the Veteran, Dr. F.L. stated the following, in 
pertinent part:

Your [the Veteran's] neuropathy has been classified 
as idiopathic.  This means that we haven (sic) not 
found a cause.  It is my understanding that you 
were exposed to Agent Orange in Vietnam.  As you 
know, Agent Orange has been linked to subacute 
neuropathy.  The onset of your condition is 
undetermined.  Your diagnosis is idiopathic, 
meaning there is no associated cause.  I think it 
is possible that the chemical exposure to Agent 
Orange could have started your neuropathy.

In a September 2006 letter, Dr. F.L. stated in pertinent part 
that:

As you know, serum dioxin and peripheral neuropathy 
have been cited in articles, for example, during 
veteran Operation Ranch Hand, and there are also 
multiple articles, for example, on the impact of 
Agent Orange exposure among Korean and Vietnam War 
veterans.  . . . You have been extensively worked 
up for neuropathy, and the common causes have been 
looked at, for example, diabetes, B12 deficiency, 
folic acid deficiency, lupus, and others such as 
autoimmune disorders and immunoglobulinopathy 
conditions affecting your spine. . . . Up to this 
time, again, I do not find any connection for your 
condition, and I would say that it is very 
plausible that your problems started back then. . . 
. I would say that it is possible that you have a 
neuropathy that started back then during your 
services in Vietnam.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998). Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing 
Madden, recognized that the Board had inherent fact-finding 
ability.  In addition, the Court of Appeals for Veterans 
Claims has declared that in adjudicating a claim the Board 
has the responsibility to weigh and assess the evidence. See 
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Court instructed 
that the Board should assess the probative value of medical 
opinion evidence by examining the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches. See Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005).  The probative value of a physician's 
opinion is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  See Bloom v. West, 12 Vet. App. 185, 187 (1999.

The Board finds Dr. F.L.'s opinions are not probative.  Both 
letters cited above are devoid of analysis or reference to 
any supporting medical treatise evidence for the purported 
conclusion that there is a relationship between exposure to 
Agent Orange and chronic and persistent peripheral 
neuropathy.  In other words, there is nothing for the Board 
to assess in determining the value of Dr. F.L.'s conclusory 
statements.  Moreover, Dr. F.L. refers to unspecified 
"articles" which, evidently, support his conclusion that 
there is a relationship between exposure to Agent Orange and 
peripheral neuropathy.  But, as noted above, after a panel 
from the National Academy of Sciences (NAS) reviewed all the 
available relevant medical evidence and literature, it was 
determined that no relationship between exposure to 
herbicides and chronic and persistent peripheral neuropathy 
was supported by that evidence.  Thus, when Dr. F.L.'s 
opinion is weighed against the determination made by the NAS 
and adopted by the Secretary, the Board finds that Dr. F.L.'s 
opinion is not persuasive in the least. 

The Board further notes that the VA physician who examined 
the Veteran in June 2009 and reviewed the Veteran's entire VA 
claims folder determined that the Veteran's bilateral lower 
extremity peripheral neuropathy condition were not incurred 
during service and were not a result of exposure to Agent 
Orange.  The examiner provided a rationale for his 
conclusions which included that there was no evidence during 
service of any symptoms of peripheral neuropathy and no 
contemporary medical documentation showing onset of 
peripheral neuropathy within one year after the Veteran's 
discharge from active duty.  The examiner also found that the 
Veteran's condition was not and acute or subacute peripheral 
neuropathy condition.  Dr. F.L. did not address either the 
fact of no medical evidence of in-service onset or the fact 
that the Veteran's peripheral neuropathy condition was 
chronic rather than acute.  Thus, the Board finds that Dr. 
F.L.'s opinion is not as probative as the June 2009 VA 
physician's. 

For those reasons, the Board finds that a preponderance of 
the evidence supports a conclusion that the Veteran's 
peripheral neuropathy conditions of bilateral lower 
extremities are unrelated to his active duty service and that 
element (3) is not satisfied.  The claims fail on that basis, 
and entitlement to service connection for peripheral 
neuropathy conditions of bilateral lower extremities are not 
warranted.

Additional matter

The Veteran submitted and the RO received additional evidence 
in September 2009 after his VA claims folder was transmitted 
to the Board for adjudication of his claims.  There is no 
evidence that the Veteran submitted a waiver of consideration 
of the additional evidence by the RO.  Generally, any 
additional evidence must be first considered by the RO prior 
to any consideration by the Board.  However, the Board has 
reviewed the additionally submitted evidence and notes that 
it consists of a statement of the Veteran and an August 2009 
medical opinion of Dr. F.L.  Essentially, the Veteran states 
his belief that he has submitted evidence which shows a 
connection between his exposure to Agent Orange and his 
peripheral neuropathy of the lower extremities.  Dr. F.L. 
concludes that the Veteran's peripheral neuropathy is due to 
his exposure to Agent Orange without reference to any medical 
treatise or literature in support of his conclusion, and 
without a rationale that is not already of record.

The Board finds that the additional evidence is redundant to 
evidence already in the record and previously considered by 
the RO.  Hence, the Board finds that remand of the claims for 
consideration of the additional evidence would not be in the 
interest of justice, and further finds that the Veteran is 
not prejudiced by the lack of consideration of the additional 
evidence.


ORDER

Entitlement to service connection for peripheral neuropathy 
of the right lower extremity is denied.

Entitlement to service connection for peripheral neuropathy 
of the left lower extremity is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


